FILE COPY




                                  No. 07-17-00463-CR


Lucas Morin                                 §     From the 137th District Court
 Appellant                                          of Lubbock County
                                            §
v.                                                July 11, 2018
                                            §
The State of Texas                                Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated July 11, 2018, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo